DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 29 July 2022, claims 1-21 are presently pending in the application, of which, claims 1, 9 and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 9, and 15-21. No claims were cancelled or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 29 July 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable by Hadad, Yaron, et al (U.S. 2019/0290172 and known hereinafter as Hadad) in view of Loui, Alexander, et al (U.S. 2017/0193588 and known hereinafter as Loui)(newly presented).

As per claim 1, Hadad teaches a method comprising: 
training a food product machine learning model using a plurality of data items thereby establishing a trained food product model (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.  See further Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).); 
receiving, by the trained food product model, a query including a food product (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.); and 
identifying, by the trained food product model, a confidence score that the query has a first value corresponding to a first food product attribute of the set of comparable attributes across matching food, wherein the confidence score is based on the training of the food product model (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).
Hadad does not explicitly disclose the plurality of data items each labeled with values corresponding to a set of comparable attributes across matching food, the set of comparable attributes corresponding to a matching food product, the data items including any of: images; ordering catalog entries; or unique identifiers.
Loui teaches the plurality of data items each labeled with values corresponding to a set of comparable attributes across matching food (e.g. Loui, see paragraphs [0032-0033], which discloses the system evaluates the image files to generate a profile by comparing it with a product profile corresponding to the products, by comparing the input profile to the product profile.), the set of comparable attributes corresponding to a matching food product, the data items including any of: images; ordering catalog entries; or unique identifiers (e.g. Loui, see paragraphs [0030-0039], which discloses content-based, fact-based, and event-based metadata, where each type of metadata may include data items such as image and include additional attribute values associated with the image.)
Hadad is directed to providing personalized food and health management recommendations. Loui is directed to determining product relevancy. Both are analogous art because they are directed to comparing products and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hadad with the teachings of Loui to include the claimed feature with the motivation to improve product recommendation.

As per claim 2, the modified teachings of Hadad and Loui teaches the method of claim 1, further comprising: 
verifying, by the trained food product model, that the confidence score for the query has exceeded a threshold amount, corresponding with the first food product attribute thereby establishing a verified first food product attribute (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 3, the modified teachings of Hadad and Loui teaches the method of claim 2, further comprising: 
detecting, by the trained food product model, a second food product attribute that is typically associated with a verified first food product attribute (e.g. Hadad, see paragraphs [0234-0242], which discloses insights and recommendation engine that can analyze a collection of data aggregated and then suggest a meal plan recommendation that includes specific foods to consume, where to find the specific foods, basic ingredients for the specific food, how to prepare the specific food.); 
identifying, by the trained food product model, a confidence score that the query has a second value corresponding to a second food product attribute of the set of attributes, wherein the confidence score is based on the training of the food product model (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); and 
verifying, by the trained food product model, that the confidence score for the query has exceeded a threshold amount, corresponding with the second food product attribute thereby establishing a verified second food product attribute (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 4, the modified teachings of Hadad and Loui teaches the method of claim 3, further comprising: 
identifying, by the food product model, that values associated with the query corresponding to the first food product attribute and the second food product attribute belong to a set of attributes corresponding to a first discrete food product  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.); and
classifying the query as the first discrete food product  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

As per claim 5, the modified teachings of Hadad and Loui teaches the method of claim 4, further comprising: 
identifying, by the trained food product model, values for additional attributes of the set of attributes of the first discrete food product (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).); 
comparing, by the trained food product model, values associated with the first food product attribute, the second food product attribute, and the additional attributes of the first discrete food product with values associated with the set of attributes of other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); 
generating, by the trained food product model, a search rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); and 
returning, by the trained food product model, search results including a second discrete food product of the other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 6, the modified teachings of Hadad and Loui teaches the method of claim 5, wherein said generating the search rank score further includes a scoring weight applied to each attribute of the set of attributes (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 7, the modified teachings of Hadad and Loui teaches the method of claim 6, further comprising: 
displaying the search results on a hosted marketplace application user interface (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 8, the modified teachings of Hadad and Loui teaches the method of claim 1, wherein the trained food product model is based on a: 
convolutional neural network architecture; hidden Markov model architecture; or few-shot model architecture (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods.).

As per claim 9, Hadad teaches a method for recommending a food product substitute, the method comprising: 
training a food product machine learning model using a plurality of data items thereby establishing a trained food product model (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.  See further Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).); 
receiving, by the trained food product model, a query including a food product (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.); and 
identifying, by the trained food product model, a confidence score that the query has a first value corresponding to a first food product attribute of the set of comparable attributes across matching food, wherein the confidence score is based on the training of the food product model (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).
Hadad does not explicitly disclose the plurality of data items each labeled with values corresponding to a set of comparable attributes across matching food, the set of comparable attributes corresponding to a matching food product, the data items including any of: images; ordering catalog entries; or unique identifiers.
Loui teaches the plurality of data items each labeled with values corresponding to a set of comparable attributes across matching food (e.g. Loui, see paragraphs [0032-0033], which discloses the system evaluates the image files to generate a profile by comparing it with a product profile corresponding to the products, by comparing the input profile to the product profile.), the set of comparable attributes corresponding to a matching food product, the data items including any of: images; ordering catalog entries; or unique identifiers (e.g. Loui, see paragraphs [0030-0039], which discloses content-based, fact-based, and event-based metadata, where each type of metadata may include data items such as image and include additional attribute values associated with the image.)
Hadad is directed to providing personalized food and health management recommendations. Loui is directed to determining product relevancy. Both are analogous art because they are directed to comparing products and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hadad with the teachings of Loui to include the claimed feature with the motivation to improve product recommendation.

As per claim 10, the modified teachings of Hadad and Loui teaches the method of claim 9, wherein the query is embodied as any of: an image; an ordering catalog entry; or a unique identifier (e.g. Hadad, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).).

As per claim 11, the modified teachings of Hadad and Loui teaches the method of claim 10, wherein the ordering catalog entry and the unique identifier are each values of the set of attributes  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

As per claim 12, the modified teachings of Hadad and Loui teaches the method of claim 9, wherein said generating the search rank score further includes a scoring weight applied to each attribute of the set of attributes (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).).

As per claim 13, the modified teachings of Hadad and Loui teaches the method of claim 9, further comprising: displaying the search results on a hosted marketplace application user interface (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 14, the modified teachings of Hadad and Loui teaches the method of claim 9, wherein said generating the search rank score is further based on a proximity of a user address to a delivery vehicle route associated with a given discrete food product (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 15, Hadad teaches a system comprising: 
training a food product machine learning model using a plurality of data items thereby establishing a trained food product model (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.  See further Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).); 
receiving, by the trained food product model, a query including a food product (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.); and 
identifying, by the trained food product model, a confidence score that the query has a first value corresponding to a first food product attribute of the set of comparable attributes across matching food, wherein the confidence score is based on the training of the food product model (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).
Hadad does not explicitly disclose the plurality of data items each labeled with values corresponding to a set of comparable attributes across matching food, the set of comparable attributes corresponding to a matching food product, the data items including any of: images; ordering catalog entries; or unique identifiers.
Loui teaches the plurality of data items each labeled with values corresponding to a set of comparable attributes across matching food (e.g. Loui, see paragraphs [0032-0033], which discloses the system evaluates the image files to generate a profile by comparing it with a product profile corresponding to the products, by comparing the input profile to the product profile.), the set of comparable attributes corresponding to a matching food product, the data items including any of: images; ordering catalog entries; or unique identifiers (e.g. Loui, see paragraphs [0030-0039], which discloses content-based, fact-based, and event-based metadata, where each type of metadata may include data items such as image and include additional attribute values associated with the image.)
Hadad is directed to providing personalized food and health management recommendations. Loui is directed to determining product relevancy. Both are analogous art because they are directed to comparing products and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hadad with the teachings of Loui to include the claimed feature with the motivation to improve product recommendation.

As per claim 16, the modified teachings of Hadad and Loui teaches the system of claim 14, wherein the search engine further executes instructions in response to the query to: 
compare values associated with the set of attributes of the first discrete food product with values associated with the set of attributes of other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.);
generate a search rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); and
return search results including a second discrete food product of the other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 17, the modified teachings of Hadad and Loui teaches the system of claim 15, wherein said generation of the search rank score further includes a scoring weight applied to each attribute of the set of attributes  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

As per claim 18, the modified teachings of Hadad and Loui teaches the system of claim 16, further comprising: a user interface associated with a client application configured to display the search results (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 19, the modified teachings of Hadad and Loui teaches the system of claim 14, wherein the trained food product model is based on a: 
convolutional neural network architecture; hidden Markov model architecture; or few-shot model architecture (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods.).

As per claim 20, the modified teachings of Hadad and Loui teaches the system of claim 15, wherein said generation of the search rank score is further based on a proximity of a user address to a delivery vehicle route associated with a given discrete food product (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 21, the modified teachings of Hadad and Loui teaches the system of claim 17, wherein, displayed search results on the user interface are linked to an order form for the second discrete food product within the client application  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 1, 2022